DISMISS and Opinion Filed July 10, 2019




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-19-00693-CV

                      ALEXANDER BEGUM, Appellant
                                   V.
          CHRISTOPHER M. RISER AND RISER ADKISSON, LLP, Appellees

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-18-17623

                            MEMORANDUM OPINION
                          Before Justices Bridges, Brown, and Nowell
                                  Opinion by Justice Bridges

       Before the Court is appellant’s motion for voluntary dismissal of the appeal. See TEX. R.

APP. P. 42.1(a)(1). We grant the motion and dismiss the appeal. See id.




                                                 /David L. Bridges/
                                                 DAVID L. BRIDGES
                                                 JUSTICE

190693F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 ALEXANDER BEGUM, Appellant                        On Appeal from the 68th Judicial District
                                                   Court, Dallas County, Texas
 No. 05-19-00693-CV        V.                      Trial Court Cause No. DC-18-17623.
                                                   Opinion delivered by Justice Bridges,
 CHRISTOPHER M. RISER AND RISER                    Justices Brown and Nowell participating.
 ADKISSON, LLP, Appellees

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

         We ORDER that appellees Christopher M. Riser and Riser Adkisson, LLP recover their
costs, if any, of this appeal from appellant Alexander Begum.


Judgment entered July 10, 2019




                                             –2–